Citation Nr: 1753019	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to February 19, 2016; and a rating in excess 20 percent, thereafter.  

2.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

4.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for disability manifested by muscle and joint pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to service connection for disability manifested by vision problems, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for a disability manifested by weight loss, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

11. Entitlement to service connection for a breathing disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to July 1990 and from December 1990 to July 1991, including a period of service in the Southwest Asia Theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied the benefits sought on appeal. 

In November 2015, this case was remanded by the Board for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the issues of entitlement to service connection for headaches and entitlement to service connection for a disorder manifested by neurological and neuropsychological symptoms were previously on appeal.  Subsequent to the Board's November 2015 remand, service connection for migraine headaches and service connection for traumatic brain injury (claimed as neuropsychological symptoms) were granted in a March 2017 rating decision.  The rating decision informed the Veteran that these grants of service connection represented a total grant of benefits with respect to his claims for service connection for headaches and service connection for a disorder manifested by neurological and neuropsychological symptoms.  The Veteran did not express any disagreement with this rating decision.  As the Veteran was awarded service connection for these issues, the issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, the March 2017 rating decision granted a 20 percent disability rating for the Veteran's radiculopathy of the right lower extremity, effective February 19, 2016.  This decision constitutes a partial grant of the benefits sought on appeal.  As the Veteran's claim was not granted in full, the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a sleep disorder, and entitlement to service-connection for a breathing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by "moderate" incomplete paralysis of the sciatic nerve, including symptoms of radiating pain down his right lower extremity and reduced ankle jerk reflex response. 

2. For the period on appeal, the Veteran's right lower extremity radiculopathy has not been manifested by "moderately severe" incomplete paralysis of the sciatic nerve, "severe" paralysis of the sciatic nerve, or a right foot drop.

3. The Veteran's acanthosis nigricans was not incurred in, and is not etiologically related to, any period of active service.

4. The Veteran does not have an undiagnosed illness manifested by a skin disability.

5. The Veteran currently has refractive error, presbyopia, and ocular allergies; there is no evidence of a superimposed injury or disease in service that resulted in additional disability.

6. The Veteran does not have an undiagnosed illness manifested by blurred vision. 

7. The preponderance of the competent and credible evidence of record demonstrates that the Veteran's reports of recurrent pain are a manifestation of his service-connected lumbar spine disability and radiculopathy; the Veteran's complaints of recurrent pain are not due to fibromyalgia or an undiagnosed illness manifested by muscle and joint pain. 

8. The Veteran does not have a diagnosis of chronic fatigue syndrome, or an undiagnosed illness manifested by chronic fatigue.  

9.  The preponderance of the competent and credible evidence of record demonstrates that the Veteran has an undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence; the Veteran's undiagnosed illness manifested to at least a degree of 10 percent rating under diagnostic code 7319 prior to December 31, 2021. 


CONCLUSIONS OF LAW

1. For the period on appeal, the criteria for a rating of 20 percent, but not in excess of 20 percent, for right lower extremity radiculopathy has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8699-8620 (2017).

2. The criteria for service connection for a skin disorder or an undiagnosed illness manifested by symptoms of a skin disorder have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).

3. The criteria for service connection for an eye/vision disorder or an undiagnosed illness manifested by symptoms of blurred vision have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).

4. The criteria for service connection for fibromyalgia or an undiagnosed illness manifested by symptoms of muscle and joint pain have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.317 (2017).

5. The criteria for service connection for chronic fatigue syndrome or an undiagnosed illness manifested by symptoms of fatigue have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.317 (2017).

6. The criteria for service connection for an undiagnosed illness manifested by symptoms of abdominal pain, abdominal distention, recurrent diarrhea with flatulence, and weight loss have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.317, 4.3, 4.20, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's symptoms have not significantly changed throughout the appeal period and that uniform ratings are warranted.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Right Lower Extremity Radiculopathy

The Veteran was granted service connection for right lower extremity radiculopathy in a February 2008 rating decision that granted a 10 percent disability rating.  In September 2010, the Veteran submitted a claim for an increased rating due to his low back and his right lower extremity radiculopathy.  

The service-connected right lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, DC 8520, which addresses paralysis of the sciatic nerve.  Pursuant to this diagnostic code, a 10 percent rating applies for mild incomplete paralysis; a 20 percent rating applies for moderate incomplete paralysis; a 40 percent rating applies for moderate incomplete paralysis; and a 60 percent rating applies for severe incomplete paralysis with marked muscular atrophy.  Finally, an 80 percent rating applies for complete paralysis of the extremity, where the foot dangles and drops without any active movement possible of the muscles below the knee, and flexion of the knee is weakened or, very rarely, lost.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "mild", "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In May 2012, a VA examination was conducted that evaluated the Veteran's symptoms related to his right lower extremity radiculopathy.  The Veteran was reported to have moderate intermittent pain, mild paresthesias and dysesthesias, and mild numbness of the right lower extremity.  The examiner also noted that the Veteran had decreased sensation to light touch of the right lower leg, ankle, and feet. Deep tendon reflexes of the right lower extremity were hypoactive at the knee and absent at the ankle; however, muscle strength testing of the right lower extremity was normal and no muscular atrophy was reported.  It was reported that the Veteran's right lower extremity radiculopathy was "moderate" in severity.  

The Veteran's right lower extremity radiculopathy was evaluated again in examinations in January 2015 and February 2016.  In January 2015, the Veteran reported symptoms of constant back pain and "paralyzing numbness and pain" in his right lower extremity.  He indicated that he had oral pain management in the past and now uses a tens unit as needed for temporary mild relief.  Related to his radiculopathy, the Veteran reported "moderate" constant pain, "moderate" intermittent pain, "moderate" paresthesias and dysesthesias, and "moderate" numbness of the right lower extremity.  The examiner noted that the Veteran's right lower extremity radiculopathy was "moderate" in severity.  The examiner stated that the Veteran's back residuals and radiculopathy impacted his ability to do work that requiring prolonged standing, heavy lifting, carrying, and repetitive bending.

In February 2016, the Veteran was again noted to have "moderate" intermittent pain, "moderate" paresthesias and dysesthesias, and "moderate" numbness of the right lower extremity.  Muscle strength testing was normal and no muscular atrophy was reported.  

Upon review of the evidence of record, the Board finds that the Veteran's right lower extremity radiculopathy warrants a rating of 20 percent due to "moderate" incomplete paralysis of the sciatic nerve for the right lower extremity throughout the appeal period.  In addition to the Veteran's subjective complaints of recurrent pain and numbness in his legs, the Veteran's condition resulted in objective functional impairment, including reduced deep tendon reflexes (or absent at the ankles) and decreased sensation to light touch.  The Board also notes the opinion of each VA examiner (2012, 2015, and 2016) that the severity of the Veteran's radiculopathy was "moderate."  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted based upon "moderate" incomplete paralysis of the sciatic nerve for the right lower extremity throughout the appeal period. 

The Board does not find that the Veteran's condition more nearly approximates "moderately severe" or "severe" incomplete paralysis or complete paralysis of the sciatic nerve. While the 2015 examiner noted that the Veteran's radiculopathy would impact his ability to perform work that required prolonged standing, heavy lifting, carrying, and repetitive bending, the Veteran was never shown to have lost the ability to feel or move his right leg; accordingly, paralysis of the right lower extremity is not present.  Further, the evidence does not demonstrate reduced muscle strength in the Veteran's right lower extremity or muscular atrophy.  While the Veteran does demonstrate some functional impairment due to his right lower extremity radiculopathy, the Board finds that this is contemplated by "moderate" incomplete paralysis.  The Board also notes that the Veteran's representative in a September 3, 2015 statement argues that the evidence indicates "moderate" incomplete paralysis of the right lower extremity.  Accordingly, the Board finds that a higher rating is not warranted for "moderately severe" or "severe" incomplete paralysis of the sciatic nerve.  

In sum, for the period on appeal, a rating of 20 percent, but no higher, is warranted for the "moderate" incomplete paralysis of the sciatic nerve of the right lower extremity.  To the extent, that the Veteran argues that a higher evaluation is warranted, a preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection, Generally

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a) (2017). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be established on a presumptive basis under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  However, any such condition must not be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C. §§ 1117, 1118 (2014); 38 C.F.R. § 3.317 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In March 2011, the Veteran filed a claim for service connection.  He stated that he was a veteran of the Persian Gulf and that he now "desert syndrome."  In October 2011, the Veteran expanded on this statement.  "I was evaluated in 1991 or 1992.  I have chronic fatigue, fibromyalgia, skin disorders, headaches, muscle pain, joint pain, neurological symptoms, gas problems, breathing problems, shortness of air, weight loss, sleeping spurts and I've been going through this since 1991 till present time.  The bottom of my feet, hands, back ... my skin is so tender." 

The Veteran's DD-214 states that the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm and that he was awarded the Southwest Asia Service Medal.  Accordingly, the Board concedes the Veteran's service in the Southwest Asia Theater of Operations.  




Skin Condition

After review of the evidence of record, the Board finds that the Veteran's skin symptoms have been attributed to a diagnosed disability, acanthosis nigricans, which was not incurred in or due to any period of his active service; accordingly, service connection for a skin disability, including due to an undiagnosed illness is denied.  

The Veteran's VA treatment records indicate that he sought treatment in relation to his diabetes at the Providence VAMC in May 2011.  The physician noted that the Veteran had a history of uncontrolled diabetes, type II and that he had been started on metformin a few years prior but discontinued it.  The physician noted that the Veteran's skin demonstrated symptoms that were consistent with acanthosis nigricans on the back of his neck.  The physician noted that the Veteran's diabetes was likely type II due to his acanthosis nigricans and his strong family history.  

In May 2012, the Veteran's skin was evaluated by a VA examiner.  The examiner diagnosed the Veteran with acanthosis nigricans.  The Veteran reported onset of darkened pigmented skin lesions on the lateral folds of the neck, the axilla (armpit), groin and periumbilical (next to the navel) at about age 35.  The examiner noted that the Veteran was diagnosed with diabetes mellitus, type II in about 2008. The examiner opined that it was less than likely that the Veteran's diagnosis of acanthosis nigricans was caused by or result of military service and or related to Persian Gulf service.  It was noted that acanthosis nigricans is commonly associated with endocrine disorders such as diabetes mellitus and that it was more likely that not caused by or a result of his nonservice-connected diabetes mellitus.  

In February 2016, the Veteran was seen by another VA examiner regarding complaints of random eruptions of his skin on his feet that resemble a blister and flaky skin that peels off and is discolored.  The examiner noted that the Veteran demonstrated an area of flaky skin measuring a centimeter in diameter on the bottom of his left foot and a darkened discoloration on the lateral side of his right foot that he stated was new.  The examiner stated the Veteran did not have a diagnosis of a skin condition.  

Upon review of the evidence, the Board finds that the evidence of record indicates that the Veteran's symptoms of a skin disability are due to an attributed diagnosis that was not incurred in or due to his period of active service.  The Veteran's May 2012 exam and his endocrine consult at the Providence VAMC in May 2011 each diagnose the Veteran with acanthosis nigricans.  While the 2016 examiner does not diagnose the Veteran with a skin condition, the Board notes that the condition described by the 2016 examiner also involves darkened pigmented skin lesions and fit the description of acanthosis nigricans that was provided by two other physicians.  Accordingly, the Board finds that Veteran's symptoms are due to a current diagnosis of acanthosis nigricans.  

While the Veteran stated in October 2011 that he has had skin disorders since his service in the Persian Gulf in 1991, the evidence of record indicates that his skin disorder did not begin until years after separation from service.  First, the Board notes that the Veteran's Report of Medical History at in June 1991 prior to separation from service, specifically denies a history of skin disease.  Also, during the Veteran's May 2012 exam, he stated that the lesions began to develop around the age 35, approximately 10 years after the Veteran separated from him period of active service.  

Further, the competent and credible evidence of record indicates that the Veteran's acanthosis nigricans is due to his nonservice-connected diabetes mellitus.  The May 2011 VA physician and the May 2012 VA examiner indicated that it is more than likely that the Veteran's acanthosis nigricans is etiologically related to his non-service connected diabetes mellitus.  The 2012 examiner specifically noted that acanthosis nigricans is commonly associated with endocrine disorders such as diabetes mellitus.  As the evidence of record indicates that the Veteran's acanthosis nigricans began after his period of service and the evidence indicates that it is not etiologically related to his period of service, service connection for a skin disability to include acanthosis nigricans is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to the Veteran's claim of entitlement to service connection; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Vision or an Eye Disability 

As noted above, the Veteran reported symptoms of blurred vision since returning from the Persian Gulf in 1991.  

In January 2016, the Veteran was given a VA optometry exam.  The Veteran reported a history of blurry vision at distance and near.  He also reported some dryness and irritation to his eyes.  The examiner diagnosed the Veteran with mild refractive error, presbyopia, and ocular allergies.  

While the Veteran has a diagnosis of refractive error, presbyopia, and ocular allergies, VA law provides that refractive error of the eye does not constitute a disease or injury. 38 C.F.R. §§ 3.303 (c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303 (c), 4.9.  Accordingly, VA regulations specifically prohibit service connection for refractive error and presbyopia, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). The Board must therefore determine whether there is any additional disability superimposed upon the refractive error. 
 
The January 2016, VA eye examination also contains reports of dryness and irritation to his eyes and a resulting diagnosis of "ocular allergies."

As the symptoms of dry eyes have been medically attributed to a diagnosis of ocular allergies, the Board finds that the Gulf War presumptive provisions are not for application. Further, the Board finds that the Veteran's ocular allergies do not meet the criteria of a chronic disability under VA regulations.  Under VA law, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be on the whole evidentiary showing. 38 C.F.R. § 3.380 (2017).  In this case, the Veteran has periodically reported that he has no symptoms of eye irritation or dryness, such as optometry notes in May 2011 and November 2012.  Therefore, the Board finds that the January 2016 examiner's assessment of an allergic condition is appropriate and is consistent with the pattern of symptomatology which subsides on the absence of or removal of the allergen.  As the condition is deemed to be acute and not chronic under VA law, the Board finds that the condition is not a disability superimposed upon refractive error by service, and the Board concludes that service connection for the claimed the Veteran's ocular allergies, refractive error and presbyopia  is not warranted. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to the claim of entitlement to service connection for an eye/vision disorder; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

Fibromyalgia or Undiagnosed Muscle and Joint Pain

As noted above, the Veteran reported that he had "fibromyalgia, muscle pain, and joint pain since 1991" in October 2011.  

However, upon review of the evidence of record, the Board notes that the Veteran's pain can be attributed to his service-connected low back disability and his service-connected radiculopathy.  As the Veteran does not have a diagnosis of fibromyalgia and his muscle and joint pain has been attributed to a current diagnosis, the Board finds that separate service connection is not warranted. 

In February 2016, the Veteran underwent an examination related to his complaints of muscle and joint pain.  During the examination, the Veteran reported that "the only muscle and joint pain he is referring to is his already service-connected back condition."  No other muscles or joints were mentioned when asked.

During a fibromyalgia examination, the Veteran denied any history of fibromyalgia and the examiner indicated that trigger point testing was negative.  

As the Veteran does not report a diagnosis of fibromyalgia, did not report symptoms of fibromyalgia during his 2016 VA examination, and the 2016 VA examination was negative for signs or symptoms indicative of fibromyalgia (such as trigger points), the Board finds that service-connection for fibromyalgia is not warranted.  

Further, as the Veteran has specifically denied muscle and joint pain symptoms beyond his service-connected back and associated radiculopathy, the Board finds that the Veteran's complaints of joint and muscle pain are attributed to a current diagnosis.  As the Veteran's back condition and associated radiculopathy are already service-connected, the Board does not find that separate service connection is warranted.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to the claim of entitlement to service connection for fibromyalgia or muscle and joint pain as due to an undiagnosed illness; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

Chronic Fatigue Syndrome 

In October 2011, the Veteran reported that he had been suffering from symptoms of chronic fatigue since 1991.  

In May 2012, the Veteran underwent a VA examination regarding his reports of chronic fatigue.  The examiner indicated that the Veteran did not provide any lay statements of a history of recurrent symptoms of chronic fatigue.  The examiner indicated that the Veteran did report poor sleeping patterns, fragmented sleep, and recurrent nightmares since his Persian Gulf service.  The examiner opined that the Veteran did not have a diagnosis of chronic fatigue syndrome and that his complaints of fatigue were likely caused by the result of poor sleep patterns and his diabetes mellitus.  

In February 2016, the Veteran was provided another VA examination in relation to his complaints of chronic fatigue.  The Veteran denied a diagnosis of chronic fatigue syndrome and only reported symptoms of back pain.  

As the Veteran's reports of fatigue can be attributed to sleep disturbances either attributed to his diagnosed psychiatric disorder or his diabetes mellitus, the Board finds that his complaints of fatigue are attributable to a current diagnosis.  Therefore, service connection for fatigue as due to an undiagnosed illness is not warranted.  Additionally, the evidence of record does not indicate that the Veteran has had a diagnosis of chronic fatigue syndrome during the appeal period.  

(To the extent that the Veteran's fatigue is a symptom of either a sleep disorder or his diagnosed psychiatric disorder, the Board notes that service connection for these conditions is still on appeal; however, the evidence does not indicate that separate service connection for chronic fatigue syndrome or fatigue due to an undiagnosed illness is warranted.)  

While the Veteran reported that he suffered from chronic fatigue in October 2011, the Board notes that the Veteran's symptoms of fatigue have been attributed to other disabilities and that the Veteran is not competent to provide a diagnosis of chronic fatigue syndrome or to provide an etiology for symptoms of recurrent fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the competent evidence of record weighs against either a diagnosis of chronic fatigue syndrome or the presence of an undiagnosed illness manifested by symptoms of chronic fatigue, the Board finds that separate service connection either for chronic fatigue syndrome or an undiagnosed illness manifested by symptoms of chronic fatigue is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to the Veteran's claim; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

Abdominal Pain, Gas Problems, and Weight Loss

In October 2011, the Veteran reported that he had been suffering from symptoms of gas problems and weight loss since 1991.  

A December 2009 primary care note from the Providence VAMC states that the Veteran reported losing 40 pounds in the period of one month. 

In May 2012, the Veteran underwent a VA examination regarding his reported symptoms.  The Veteran reported that he was suffering from a chronic and constant abdominal pain with bloating and flatulence occurring since his deployment to the Persian Gulf.  He reported current symptoms of daily diarrhea, abdominal distention, and recurrent flatulence.  He further stated that he had profound weight loss of approximately 40 pounds in the prior year.  The examiner noted that the Veteran's VA treatment records did not report recurrent complaints of gastrointestinal symptoms and that his records did not indicate a variance of more than three pounds within the prior three years.  The examiner indicated that the Veteran had no current diagnosis for his reported symptoms.  

In a primary care note in August 2014 at the New Bedford VA Community Based Outpatient clinic, the Veteran reported that he had lost weight due to his sugar.  

In February 2016, the Veteran was provided additional VA examinations regarding these complaints.  Upon examination, the Veteran reported intermittent pain in his stomach that makes him bend over.  When asked how he gets rid of the pain he reported that "I just have to deal with the pain until it's gone." He reported that the pain only lasts momentarily and denied "bowel or stomach trouble."  The examiner indicated that the Veteran had no current diagnosis for his reported symptoms.  The examiner stated that the Veteran had gained 10 pounds (up to 165 from 155) between June 2015 and February 2016.  

Upon review of the evidence, the Board finds that service connection is warranted for an undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence.  Throughout the appeal period, the Veteran has reported recurrent abdominal distress that is not accounted for by any current diagnosis.  This abdominal pain and distention was reported by both the 2012 and 2016 VA examiners but was not attributed to any current medical diagnosis.  The Veteran's October 2011 statement, as well as his reports during the May 2012 examination, indicates that the Veteran has suffered from symptoms of recurrent diarrhea, flatulence, and weight loss.

While the May 2012 VA examiner stated that that the Veteran's VA treatment records indicated that the Veteran had not suffered from a variance of more than 3 pounds within the prior three years, the Board notes the Veteran's VA treatment records report that the Veteran had lost 40 pounds within a month in December 2009.  While weight loss documented in August 2014 is attributed to the Veteran's nonservice-connected diabetes, the Board finds that the Veteran's reported weight loss had already occurred at this time and that no known etiology for the weight loss has been provided.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has an undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence.

Finally, the Board finds that the Veteran's undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, and recurrent diarrhea and flatulence has manifested to a degree of 10 percent or more not later than December 31, 2021.  While the rating schedule does not specifically provide rating criteria for an undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence, the Board finds that it is appropriate to rate the Veteran's condition by analogy to diagnostic code 7319 (irritable colon syndrome).  An unlisted disorder may be rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  Under 38 C.F.R. § 4.114, DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  Here, the Board finds that the Veteran's symptoms, particularly those reported during his May 2012 exam, demonstrate frequent episodes of bowel disturbance with abdominal distress and warrant a 10 percent rating under DC 7319.  

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for an undiagnosed illness manifested by abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.317, 4.114, DC 7319.

Duties to Notify and Assist

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).



















ORDER

Throughout the appeal period, entitlement to a 20 percent rating for right lower extremity radiculopathy, but no higher, is granted, subject to the regulations governing the award of monetary benefits.

Service connection for a skin disorder, including acanthosis nigricans, is denied. 

Service connection for an undiagnosed illness manifested by symptoms of a skin disorder is denied. 

Service connection for an eye disability, including refractive error, presbyopia, and ocular allergies, is denied.  

Service connection for undiagnosed illness manifested by symptoms of blurred vision is denied. 

Service connection for fibromyalgia is denied. 

Service connection for an undiagnosed illness manifested by joint pain or muscle pain is denied. 

Service connection for chronic fatigue syndrome is denied. 

Service connection for an undiagnosed illness manifested by symptoms of fatigue is denied. 

Service connection for an undiagnosed illness manifested by symptoms of abdominal pain, abdominal distention, weight loss, recurrent diarrhea and flatulence is granted, subject to the regulations governing the award of monetary benefits.



REMAND

With regard to the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a sleep disorder, and entitlement to service-connection for a breathing disorder, additional development is necessary prior to adjudication by the Board.  

First, the Veteran's claim for service connection for an acquired psychiatric disorder was remanded by the Board in November 2015 for a VA medical opinion to determine whether any current psychiatric disorder was caused or aggravated by his period of active service.  Particularly, the 2015 remand noted that the Veteran underwent a VA medical examination 2012 and was provided a diagnosis of major depressive disorder and that the examiner found the condition was less likely than not related to service as the Veteran's "record suggests a period of depression prior to the service."  The Board stated that the Veteran's February 1990 entrance medical examination reflects that no psychiatric abnormalities were noted, and that the Veteran was presumed sound at entry to service.  "Thus, the question must be answered as to whether the Veteran's major depressive disorder, or any other acquired psychiatric disorder, clearly and unmistakably existed prior to service and clearly and unmistakably was not worsened thereby."  

Unfortunately, the record indicates that a December 2015 medical opinion provided opinion that "In summary, my opinion is that it is as likely as not (with 50% or greater probability) that this veteran's affective disorder and his substance use disorder began prior to his military service."  This opinion does not address whether it there is clear and unmistakable evidence that the Veteran's psychiatric condition pre-existed his period of active service.  Likewise, a February 2016 medical opinion is unclear what standard is being used and if it did determine that it the Veteran's depression clearly and unmistakably pre-existed service, it does not address whether that condition clearly and unmistakably was not aggravated by service.  Accordingly, the Board finds that a new VA medical opinion must be obtained regarding the Veteran's claim for service connection for an acquired psychiatric disorder.

As the evidence of record indicates that the Veteran's symptoms of sleep impairment are likely related to his diagnosed depression, the Board finds that the claim for entitlement to service connection for a sleep disorder is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for entitlement to service connection for a sleep disorder is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder, it must also be remanded.  

Lastly, the Board finds that the Veteran's claim for service connection for "breathing problems" or a breathing disorder must also be remanded.  The Veteran has filed a claim for service connection for breathing problems / shortness of air in March 2011 he stated has been going through "since 1991 till the present time."  In February 2016, the VA examiner diagnosed with Veteran with chronic obstructive pulmonary disease (COPD).  The examiner opined that the condition was less likely than not related to his period of active service because "there is no mention of a breathing condition while active duty and the veteran is a smoker."  The Board notes that the Veteran's "Report of Medical History" in June 1991 at separation from service indicates complaints of "shortness of breath" and that the Veteran's statement in March 2011 reports symptoms that include breathing problems / shortness of air since 1991 till the present time.  The Board finds that a new medical examination should be obtained that addresses the Veteran's in-service complaints and his reported history of symptoms since separation from service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a VA medical opinion regarding the nature and etiology of any current acquired psychiatric disorder.  The entire claims file must be made available to and reviewed by the examiner.

   The examiner is asked to opine as to the following:

a) whether there is clear and unmistakable evidence that major depressive disorder or any other diagnosed psychiatric disorder existed prior to service.  

b) If it is determined that any psychiatric disorder clearly and unmistakably existed prior to service, the examiner must address whether the Veteran's condition was clearly and unmistakably NOT aggravated (did not undergo a worsening beyond the normal progression of the disease) during the Veteran's active service.  

If opining that a pre-existing condition was "clearly and unmistakable not aggravated" during service, please address the Veteran's complaints in his Report of Medical History in June 1991 of "depression or excessive worry."  

c) If it is determined that the Veteran had a psychiatric disorder that clearly and unmistakably existed prior to service, the examiner should address whether it is at least as likely as not that the condition is etiology related to any current psychiatric disorder.  

d) If it is determined that a psychiatric disorder DID NOT clearly and unmistakably exist prior to service, the examiner should provide an opinion whether it is at least as likely as not any current psychiatric disability is at least as likely as not due to any period of active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

2. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the etiology of any current respiratory disorder, to include: COPD.  The entire claims file must be made available to and reviewed by the examiner.

   The examiner is asked to opine as to the following:
   
a) Whether it is at least as likely as not that the Veteran's COPD or any other current respiratory disorder was incurred in or is due to his period of active service.  The examiner is asked to specifically address the Veteran's report of "shortness of breath" in his June 1991 "Report of Medical History" and his statement in March 2011 that he has had symptoms of "breathing problems / shortness of air" since 1991 till the present time.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


